Reasons for allowance


1.	Claims1-20 are allowed. Terminal Disclaimer was filed for Patent 10,721,050.  

2.	The following is an examiner’s statement of reasons for allowance:								
Along with response on 10/21/21, the closest prior art Torsner(US 2010/0085927) explains radio resources are described here in terms of TTIs, frames, sub-frames, or as time slots during which a data unit may be transmitted over the radio interface, it is to be understood that other types of radio resources may also be allocated including for example different frequencies and/or different orthogonal subcarriers as is the case in orthogonal frequency divisional multiplexing (OFDM).    
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: transmit first control information comprising resource allocation information for terminals of the first type over a first bandwidth corresponding to the combined first and second groups of OFDM sub-carriers, transmit second control information comprising resource allocation information for terminals of the second type over a second bandwidth corresponding to the second group of OFDM sub-carriers; and transmit pavload data for terminals of the second type over the second bandwidth in a temporal position within a subframe that is between the first control information and the second control information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.